480 So.2d 531 (1985)
William Edgar TEDFORD
v.
STATE of Mississippi.
No. 56198.
Supreme Court of Mississippi.
December 4, 1985.
M. Charles May, Jackson, for appellant.
Edwin Lloyd Pittman, Atty. Gen. by Harold H. Brittain, Sp. Asst. Atty. Gen., Jackson, for appellee.
Before ROY NOBLE LEE, P.J., and SULLIVAN, and ANDERSON, JJ.
ANDERSON, Justice, for the Court:
William Edgar Tedford was convicted in the Circuit Court of Hinds County of rape and sentenced as an habitual offender to life imprisonment, without parole, probation, reduction or suspension. He appeals.
Under the authority of Morea v. State, 329 So.2d 527 (Miss. 1976), we find that this appeal raises no issues which require discussion. See Willis v. State, 475 So.2d 163 (Miss. 1985), and Jordan v. State, 474 So.2d 622 (Miss. 1985). We affirm the conviction of rape and sentence of life imprisonment, without parole, probation, reduction or suspension.
AFFIRMED.
*532 PATTERSON, C.J., WALKER and ROY NOBLE LEE, P.JJ., and HAWKINS, DAN M. LEE, PRATHER, ROBERTSON and SULLIVAN, JJ., concur.